Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claim 3, it is unclear whether the limitations “wherein the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve, in order to supply the dry air from the dry air supply section to the dew point meter via the bypass pipe without supplying the dry air from the dry air supply section to the inspection chamber” are intended to occur only “in a case in which the high temperature inspection is conducted on the object to be inspected in the inspection chamber”. Furthermore, the phrase “in a case in which…” is a contingent limitation, without explicit recitation or requirement that the case occur. Thus, it is unclear whether any of the claim limitations are positively recited, or only contingent upon the specific “case in which”, which may or may not occur. Examiner interprets the limitations prior to the “case in which” as being required, and the limitations of the “case in which” as being only required to be possible via some physical structure (i.e. capable of high temperature inspection). 
In regards to Claim 4, it is unclear whether the limitations “wherein the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve, in order to supply the dry air from the dry air supply section to the dew point meter via the inspection chamber” are intended to occur only “in a case in which the low temperature inspection is conducted on the object to be inspected in the inspection chamber”. Furthermore, the phrase “in a case in which…” is a contingent limitation, without explicit recitation or requirement that the case occur. Thus, it is unclear whether any of the claim limitations are positively recited, or only contingent upon the specific “case in which”, which may or may not occur. Examiner interprets the limitations prior to the “case in which” as being required, and the limitations of the “case in which” as being only required to be possible via some physical structure (i.e. capable of low temperature inspection).
 In regards to Claim 5, it is unclear whether the limitations “the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve, 
such that the dry air is supplied into the inspection chamber until the dew point in the inspection chamber is stabilized to a level at which dew condensation does not occur, and 
such that the dry air having been supplied to the inspection chamber is supplied to the dew point meter connected to the inspection chamber, after the dew point in the inspection chamber becomes stable.” are intended to occur only “in a case in which a status of the inspection chamber is switched from a state in which the high temperature inspection can be conducted on the object to be inspected in the inspection chamber to a state in which the low temperature inspection can be conducted”. Additionally, the phrase “in a case in which…” is a contingent limitation, without explicit recitation or requirement that the case occur. Thus, it is unclear whether any of the claim limitations are positively recited, or only contingent upon the specific “case in which”, which may or may not occur. In addition, the limitations “a state in which the high temperature inspection can be conducted” and “a state in which the low temperature inspection can be conducted” do not specify that the state is changing from one in which high temperature inspection is conducted to a state in which low temperature inspection is conducted, so it is unclear how these limitations functionally limit the claim, as they merely state the possibility of an action being taken. Furthermore, no specific structure is recited to describe such a state in which high/low temperature inspection can be conducted and no limitations within the claim are directed to determine or define such a state, so it is unclear what is intended by these limitations, and whether they further limit the claim. Examiner interprets the limitations in the “case in which” clause of the claim to only required to be possible via some physical structure (i.e. capable of switching from high temperature to low temperature inspection), while the remainder of the limitations following this clause are interpreted to be required as recited. 
In regards to Claim 6, it is unclear whether there are any required functional limitations contained within the claim, as the preamble states a method of operating an inspection device and further recites structure of an inspection device, with each subsequent clause in the body of the claim reciting “in a case in which…”, which are contingent limitations, without explicit recitation or requirement that the case occur. Thus, it is unclear whether any of the claim limitations are positively recited, or only contingent upon the specific “case in which”, which may or may not occur, and are not necessarily required. In regards to the preamble, it is unclear whether “A method of operating an inspection device including…” is intended to indicate that the method includes the elements recited, or if this phrase is intended to indicate that the inspection device includes the recited elements, as each of the clauses within the body of the claim are contingent limitations. Furthermore, it is not clear how the preamble can functionally limit the claim, due to the fact that the entirety of the remainder of the claim is contained within contingent limitations and the inspection device limitations are directed to the device itself, rather than the method of operating. For purposes of examination, examiner interprets the contingent limitations as not being required by the claim, and the features of the preamble as being required in order to complete the method such that a mapping of art will be applied.

Examiner suggests applicant positively recite any and all limitations that are intended to functionally limit the claim. An interview with the examiner may expedite the prosecution of the instant application, and aid in clarifying the scope and intended limitations therein, as well as what specifically is taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (Japanese Patent Document No. JP 2009105339 A) in view of Kashirajima (Japanese Patent Document No. JP 2008284482 A).

Regarding Claim 1, Mogi teaches An inspection device capable of conducting high temperature inspection and low temperature inspection on an object to be inspected (Examiner interprets these preamble limitations as intended use limitations, as no specific structure is recited in the claim for any particular type of inspection), the inspection device comprising: 
an inspection chamber in which inspection is conducted on the object to be inspected ([0007]: “In order to achieve the above object, an inspection apparatus (1) according to a 100 aspect of the present invention is an inspection apparatus (100) for inspecting an electrical characteristic of a test chamber (10)”); 
a dry air supply section connected to the inspection chamber via a first valve ([0007]: “the present invention is an inspection apparatus (100) for inspecting an electrical characteristic of a test chamber (10) to which dry air is supplied”; [0050]: “The laboratory dry air supply means 11 includes a dry air supply pipe 11 a leading to the inspection chamber 10, a dry air source 11 b, and a flow rate control valve 11 c”).
Mogi does not explicitly teach a dew point meter connected to the inspection chamber via a second valve, the dew point meter being configured to measure a dew point in the inspection chamber; and 
a bypass pipe connecting the dry air supply section and the dew point meter via a third valve (Emphasis added by Examiner).
Kashirajima teaches a dew point meter connected to the chamber via a valve, the dew point meter being configured to measure a dew point in the chamber ([0036]: “The air supply dew point sensor 66 is arranged in an air supply duct 34, and the dew point temperature of the air to be supplied is measured by the air supply dew point sensor 66. The air supply dew point sensor 66 and the flow rate variable valve 64 are connected to the flow rate controller 68, and the opening degree of the flow rate variable valve 66 is controlled based on the measurement value of the air supply dew point sensor 66.”); and 
a bypass pipe connecting the dry air supply section and the dew point meter via a valve (See Figs. 3 and 4, with bypass duct 62, dew point sensor 66, and valve 64 connected; [0036]: “The low dew point compressed air producing apparatus 60 shown in FIG. 3 is different from the low dew point compressed air producing apparatus 50 shown in FIG. 2 in that a bi pass duct 62, a variable flow rate valve 64, an air supply dew point sensor 66, and a flow rate controller 68 are provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi with a dew point meter connected to the inspection chamber via a second valve, the dew point meter being configured to measure a dew point in the inspection chamber; and 
a bypass pipe connecting the dry air supply section and the dew point meter via a third valve, as taught by Kashirajima.
The former would allow one to measure the dew point in the chamber, which is desirable for the invention of Mogi in order to “reliably prevent dew condensation on the surface of the semiconductor device”, and the latter would allow one to precisely control the dew point, as taught by Kashirajima [0016]: “by controlling the bypass flow rate variable valve based on the measured value of the air supply side dew point temperature sensor, it is possible to adjust the dew point temperature of the processing air to be supplied to the compressor and to control the processing air discharged from the compressor to a predetermined dew point temperature. Thus, stable dehumidification performance can be maintained.”
Kashirajima does not explicitly teach a dew point meter connected to the inspection chamber via a second valve, the dew point meter being configured to measure a dew point in the inspection chamber; and 
a bypass pipe connecting the dry air supply section and the dew point meter via a third valve (Emphasis added by Examiner).
However, Mogi teaches an inspection chamber, and the numbering of the valves is arbitrary and would adjust based on the particular layout determined by the inventor for a given application.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi in view of Kashirajima to include a dew point meter connected to the inspection chamber via a second valve, the dew point meter being configured to measure a dew point in the inspection chamber; and 
a bypass pipe connecting the dry air supply section and the dew point meter via a third valve (Emphasis added by Examiner).
Doing so would follow the combination of these two prior art references discussed above, and the particular needs of a given application.

Regarding Claim 2, Mogi in view of Kashirajima teaches the inspection device according to claim 1, further comprising a controller ([0027]: “The inspection chamber 10 includes an XY stage 13, a chuck table 14, an alignment mechanism 15, a control unit 16, and a probe card 17.”) configured to control opening and closing operations ([0039]: “The shutter 80 is a blocking member provided between the inspection chamber 10 and the 1 preliminary chamber 20. The shutter 80 has a function of isolating and controlling the 1 preliminary chamber 20 from the inspection chamber 10…Similarly, the shutter 81 is a blocking member provided between the inspection chamber 10 and the 2 preliminary chamber 30. The shutter 81 has a function of isolating and controlling the 2 preliminary chamber 30 from the inspection chamber 10…The shutters 80 and 81 are controlled to be opened and closed by the control unit 16.”), in accordance with a type of inspection conducted on the object to be inspected (Examiner interprets this limitation as an intended use limitation which does not functionally limit the claim, as no specific structure is recited in the claim for any particular type of inspection).
Mogi does not explicitly teach the first valve, the second valve, and the third valve.
However, Mogi teaches opening and closing operations for a plurality of shutters and valves to achieve similar function, namely controlling the environment (i.e. dew point, temperature, etc.) of the inspection chamber by opening and closing the shutters and/or valves when the environment immediately adjacent to the inspection chamber has the proper conditions so that condensation does not occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to include the first valve, the second valve, and the third valve, as Mogi teaches features with similar functions, which could be configured in different ways for particular use cases.
Doing so would allow one to adapt to particular circumstances or geometries in order to achieve the goal of Mogi, [0006]: “to provide an inspection apparatus and an inspection method capable of suppressing an amount of dry air used and reliably preventing dew condensation of a semiconductor device in pre- and post-examination, while having a simple configuration”.

Regarding Claim 3, as best understood based on the 35 U.S.C. 112(b) issue identified above, Mogi, as modified, in view of Kashirajima teaches the inspection device according to claim 2, wherein the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve ([0039]: “The shutter 80 is a blocking member provided between the inspection chamber 10 and the 1 preliminary chamber 20. The shutter 80 has a function of isolating and controlling the 1 preliminary chamber 20 from the inspection chamber 10…Similarly, the shutter 81 is a blocking member provided between the inspection chamber 10 and the 2 preliminary chamber 30. The shutter 81 has a function of isolating and controlling the 2 preliminary chamber 30 from the inspection chamber 10…The shutters 80 and 81 are controlled to be opened and closed by the control unit 16.”), in a case in which the high temperature inspection is conducted on the object to be inspected in the inspection chamber (Examiner interprets this limitation as an intended use limitation which does not functionally limit the claim, as no specific structure is recited in the claim for any particular type of inspection).
Mogi does not explicitly teach in order to supply the dry air from the dry air supply section to the dew point meter via the bypass pipe without supplying the dry air from the dry air supply section to the inspection chamber.
Kashirajima teaches in order to supply the dry air from the dry air supply section to the dew point meter via the bypass pipe without supplying the dry air from the dry air supply section to the chamber (See Figs. 3 and 4, showing air bypassing to reach the dew point sensor; [0015]: “a bypass pipe connecting an inlet portion and an outlet portion of the processing air in the dry dehumidifier, a bypass flow rate variable valve provided in the bypass pipe, and an air supply side dew point temperature sensor for measuring a dew point temperature of the processing air discharged from the compressor are provided. A bypass flow rate control device for controlling the bypass flow rate variable valve based on a measured value of the air supply side dew point temperature sensor is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi with in order to supply the dry air from the dry air supply section to the dew point meter via the bypass pipe without supplying the dry air from the dry air supply section to the chamber, as taught by Kashirajima.
Doing so would allow one to precisely control the dew point, as taught by Kashirajima [0016]: “by controlling the bypass flow rate variable valve based on the measured value of the air supply side dew point temperature sensor, it is possible to adjust the dew point temperature of the processing air to be supplied to the compressor and to control the processing air discharged from the compressor to a predetermined dew point temperature. Thus, stable dehumidification performance can be maintained.”

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (Japanese Patent Document No. JP 2009105339 A) in view of Kashirajima (Japanese Patent Document No. JP 2008284482 A), further in view of Ishizaka (Japanese Patent Document No. JP 2002231777 A)

Regarding Claim 4, as best understood based on the 35 U.S.C. 112(b) issue identified above, Mogi, as modified, in view of Kashirajima teaches the inspection device according to claim 2, wherein the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve ([0039]: “The shutter 80 is a blocking member provided between the inspection chamber 10 and the 1 preliminary chamber 20. The shutter 80 has a function of isolating and controlling the 1 preliminary chamber 20 from the inspection chamber 10…Similarly, the shutter 81 is a blocking member provided between the inspection chamber 10 and the 2 preliminary chamber 30. The shutter 81 has a function of isolating and controlling the 2 preliminary chamber 30 from the inspection chamber 10…The shutters 80 and 81 are controlled to be opened and closed by the control unit 16.”), in a case in which the low temperature inspection is conducted on the object to be inspected in the inspection chamber (Examiner interprets this limitation as an intended use limitation which does not functionally limit the claim, as no specific structure is recited in the claim for any particular type of inspection).
Mogi does not explicitly teach in order to supply the dry air from the dry air supply section to the dew point meter via the inspection chamber.
Ishizaka teaches in order to supply the dry air from the dry air supply section to the dew point meter via the inspection chamber (See Fig. 1; [0022]: “a dew point sensor 2 d for detecting a dew point To in the tank is attached to the test tank 9, and a dry gas supply unit 4 for supplying a dry gas (dry air) Ad to the inside of the test tank 2 is provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi with in order to supply the dry air from the dry air supply section to the dew point meter via the inspection chamber as taught by Ishizaka.
Doing so would allow one to use the dew point meter to maintain a proper dew point in the inspection chamber, thus achieving the stated goal of Mogi [0006]: “to provide an inspection apparatus and an inspection method capable of suppressing an amount of dry air used and reliably preventing dew condensation of a semiconductor device in pre- and post-examination, while having a simple configuration”.

Regarding Claim 5, as best understood based on the 35 U.S.C. 112(b) issue identified above, Mogi, as modified, in view of Kashirajima teaches the inspection device according to claim 2, wherein, in a case in which a status of the inspection chamber is switched from a state in which the high temperature inspection can be conducted on the object to be inspected in the inspection chamber to a state in which the low temperature inspection can be conducted (Examiner interprets this limitation as an intended use limitation which does not functionally limit the claim, as no specific structure is recited in the claim for any particular type of inspection), the controller is configured to control the opening and closing operations of the first valve, the second valve, and the third valve ([0039]: “The shutter 80 is a blocking member provided between the inspection chamber 10 and the 1 preliminary chamber 20. The shutter 80 has a function of isolating and controlling the 1 preliminary chamber 20 from the inspection chamber 10…Similarly, the shutter 81 is a blocking member provided between the inspection chamber 10 and the 2 preliminary chamber 30. The shutter 81 has a function of isolating and controlling the 2 preliminary chamber 30 from the inspection chamber 10…The shutters 80 and 81 are controlled to be opened and closed by the control unit 16.”), 
such that the dry air is supplied into the inspection chamber until the dew point in the inspection chamber is stabilized to a level at which dew condensation does not occur ([0007]-[0021], describing various embodiments in which dry air is supplied and dew condensation is “reliably prevented”, for example [0007]: “an inspection apparatus (1) according to a 100 aspect of the present invention is an inspection apparatus (100) for inspecting an electrical characteristic of a test chamber (10) to which dry air is supplied”, [0008]: “As a result, it is possible to reduce the amount of dry air used, reduce the temperature difference in pre- and post-examination and the humidity of the surrounding environment, and reliably prevent dew condensation on the surface of the semiconductor device”), and 
such that the dry air having been supplied to the inspection chamber is supplied…, after the dew point in the inspection chamber becomes stable ([0036]: “preliminary chamber 20 for placing and waiting for the semiconductor device W and a 2 preliminary chamber 30 for mounting the semiconductor device W after the inspection are provided with the 1 preliminary chamber dry air supply means 21, the 1 preliminary chamber exhaust means 22, the 2 preliminary chamber dry air supply means 31 and the 2 preliminary chamber exhaust means 32. By adjusting the temperature and the humidity of the preliminary chambers 20 and 30, the amount of dry air used is reduced as a whole of the inspection 100. pre- and post-examination”; [0055]-[0057], describing normalizing the environment of the preliminary chamber prior to the device being moved to the inspection chamber, for example [0055]: “Conventionally, in order to avoid the occurrence of such a phenomenon, a large amount of dry air is supplied only to the inspection chamber 10, but in the inspection apparatus 100 according to the present embodiment, by supplying dry air at a temperature lower than normal temperature in the 1 preliminary chamber 20, the above-described problem is prevented. In other words, the 1 preliminary chamber 20 is also supplied with dry air to reduce the water content in the 1 preliminary chamber 20, and the temperature in the 1 preliminary chamber 20 is made close to the temperature in the test chamber 10 by using dry air at a temperature lower than the normal temperature so as to reduce the temperature difference therebetween.”; third ref, See Fig. 1; [0022]: “a dew point sensor 2 d for detecting a dew point To in the tank is attached to the test tank 9, and a dry gas supply unit 4 for supplying a dry gas (dry air) Ad to the inside of the test tank 2 is provided”; Examiner interprets these limitations as reading on ‘after the dew point in the inspection chamber becomes stable’, as both the pre- and post- chambers around the inspection chamber are altered to attempt to match that of the inspection chamber).
Mogi does not explicitly teach such that the dry air having been supplied to the inspection chamber is supplied to the dew point meter connected to the inspection chamber (Emphasis added by Examiner). 
Ishizaka teaches such that the dry air having been supplied to the inspection chamber is supplied to the dew point meter connected to the inspection chamber (See Fig. 1; [0022]: “a dew point sensor 2 d for detecting a dew point To in the tank is attached to the test tank 9, and a dry gas supply unit 4 for supplying a dry gas (dry air) Ad to the inside of the test tank 2 is provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi with such that the dry air having been supplied to the inspection chamber is supplied to the dew point meter connected to the inspection chamber (Emphasis added by Examiner) as taught by Ishizaka.
Doing so would allow one to use the dew point meter to maintain a proper dew point in the inspection chamber, thus achieving the stated goal of Mogi [0006]: “to provide an inspection apparatus and an inspection method capable of suppressing an amount of dry air used and reliably preventing dew condensation of a semiconductor device in pre- and post-examination, while having a simple configuration”.

Regarding Claim 6, as best understood based on the 35 U.S.C. 112(b) issue identified above, Mogi teaches a method of operating an inspection device including an inspection chamber in which inspection is conducted on an object to be inspected ([0007]: “In order to achieve the above object, an inspection apparatus (1) according to a 100 aspect of the present invention is an inspection apparatus (100) for inspecting an electrical characteristic of a test chamber (10)”), a dry air supply section connected to the inspection chamber and configured to supply dry air into the inspection chamber ([0007]: “the present invention is an inspection apparatus (100) for inspecting an electrical characteristic of a test chamber (10) to which dry air is supplied”; [0050]: “The laboratory dry air supply means 11 includes a dry air supply pipe 11 a leading to the inspection chamber 10, a dry air source 11 b, and a flow rate control valve 11 c”).
Mogi does not explicitly teach a dew point meter connected to the inspection chamber and configured to measure a dew point in the inspection chamber, and a bypass pipe connecting the dry air supply section and the dew point meter.
Ishizaka teaches a dew point meter connected to the inspection chamber and configured to measure a dew point in the inspection chamber (See Fig. 1; [0022]: “a dew point sensor 2 d for detecting a dew point To in the tank is attached to the test tank 9, and a dry gas supply unit 4 for supplying a dry gas (dry air) Ad to the inside of the test tank 2 is provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to include a dew point meter connected to the inspection chamber and configured to measure a dew point in the inspection chamber as taught by Ishizaka.
Doing so would allow one to measure the dew point in the chamber, which is desirable for the invention of Mogi in order to, as stated by Mogi [0008]: “reliably prevent dew condensation on the surface of the semiconductor device”.
Kashirajima teaches a bypass pipe connecting the dry air supply section and the dew point meter (See Figs. 3 and 4, with bypass duct 62, dew point sensor 66, and valve 64 connected; [0036]: “The low dew point compressed air producing apparatus 60 shown in FIG. 3 is different from the low dew point compressed air producing apparatus 50 shown in FIG. 2 in that a bi pass duct 62, a variable flow rate valve 64, an air supply dew point sensor 66, and a flow rate controller 68 are provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to include a bypass pipe connecting the dry air supply section and the dew point meter, as taught by Kashirajima.
Doing so would allow one to precisely control the dew point, as taught by Kashirajima [0016]: “by controlling the bypass flow rate variable valve based on the measured value of the air supply side dew point temperature sensor, it is possible to adjust the dew point temperature of the processing air to be supplied to the compressor and to control the processing air discharged from the compressor to a predetermined dew point temperature. Thus, stable dehumidification performance can be maintained.”
Examiner interprets the remainder of the limitations (recited below) as contingent limitations (see underlined) which are not required because there is no requirement or guarantee that the specific occurrences of different types of inspection occur. Additionally, there is no positive recitation that any particular type of inspection be performed, and there is no specific structure is recited for operating an inspection device using a specific type of inspection. Furthermore, because of the contingent nature of the limitations in the body of the claim, even if specific structure for a particular type of inspection were recited in the body of the claim, it would not be required; See MPEP 2111.04.II. If the contingent nature of the claim limitations were removed, and specific structure for operating specific types of inspection was present, those limitations would be required by the claim.
Remaining Claim 6 limitations:
in a case in which high temperature inspection is conducted on the object to be inspected in the inspection chamber, supplying the dry air from the dry air supply section to the dew point meter via the bypass pipe, without supplying the dry air from the dry air supply section to the inspection chamber; 
in a case in which a status of the inspection chamber is switched from a state in which the high temperature inspection can be conducted on the object to be inspected in the inspection chamber to a state in which low temperature inspection can be conducted, supplying the dry air into the inspection chamber until the dew point in the inspection chamber is stabilized to a level at which dew condensation does not occur, and supplying the dry air having been supplied to the inspection chamber to the dew point meter connected to the inspection chamber after the dew point in the inspection chamber becomes stable; and 
in a case in which the low temperature inspection is conducted on the object to be inspected in the inspection chamber, supplying the dry air from the dry air supply section to the dew point meter via the inspection chamber (Emphasis added by Examiner). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863